t c memo united_states tax_court wayne a mcfadden petitioner v commissioner of internal revenue respondent docket no filed date john m walker for petitioner h clifton bonney jr for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioner’s federal_income_tax accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner correctly computed his basis in a parcel of real_property he acquired and sold at a loss in or in the alternative is entitled to a nonbusiness_bad_debt deduction in for a loan to petitioner’s daughter and her former boyfriend we hold petitioner overstated his basis and the resulting loss on the sale of the property that he computed on his return and is entitled to a nonbusiness_bad_debt deduction findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated by this reference petitioner resided in foster city california when he filed the petition in this case petitioner is an attorney licensed to practice law in the state of california he maintains an office in san mateo california under the name law offices of wayne a mcfadden petitioner’s practice includes real_estate law family law and civil litigation petitioner has two daughters stephanie and kari mcfadden and three sons johnathan rob and christian mcfadden on date petitioner established a profit-sharing_plan entitled the law offices of wayne a mcfadden profit sharing plan the profit-sharing_plan or the plan petitioner was the fiduciary and sole beneficiary of the plan the record does not indicate the times and amounts of petitioner’s contributions to the plan in petitioner caused the plan to make separate loans to stephanie and johnathan the loans to enable each of them to make a downpayment on a townhouse in hercules california fach loan was for dollar_figure with an interest rate of percent petitioner viewed the loans as business transactions and required stephanie and johnathan each to execute a note secured_by a first deed_of_trust on the townhouse that she or he purchased stephanie and johnathan made regular payments on their loans in stephanie asked petitioner for another loan at the time she was dating david payne david a plumber who lived - in atascadero california atascadero is approximately hours south of hercules stephanie lived in hercules while working as an accountant for a construction company and would travel to atascadero on weekends to see david stephanie and david had become interested in purchasing a particular residential property in atascadero but neither had the financial ability to do so they wanted to live in the house refurbish it and eventually resell it in addition to his plumbing skills david had experience framing houses stephanie and david felt that with david’s craft skills and experience they could make most of the desired improvements to the house themselves stephanie asked petitioner if he would lend her and david the funds they needed to purchase and improve the property petitioner as the fiduciary of his profit-sharing_plan was willing to lend funds from his plan to stephanie and david petitioner viewed the loan as an appropriate investment for his profit-sharing_plan and was diligent in reviewing the feasibility of stephanie and david’s proposal petitioner inquired about the location and condition of the property and the nature and extent of the proposed improvements petitioner consulted real_estate agents to confirm the adequacy of the security of a potential loan he believed that stephanie had real_estate talent and that david’s craft skills provided an opportunity to enhance the - - value of the property at a minimal labor cost stephanie and david told petitioner that david would make approximately percent of the improvements in exchange for dollar_figure per month petitioner concluded that the loan to stephanie and david would give the plan an opportunity to earn a percent return petitioner agreed to lend stephanie and david funds from his profit-sharing_plan for part of the purchase_price and all the subsequent improvements to the atascadero property in date petitioner as the plan’s fiduciary made the first in a series of loans totaling dollar_figure to stephanie and david from his profit-sharing_plan the purpose of the loans was to make the downpayment on residential property in atascadero california and postacquisition improvements the loans were made over an 18-month period beginning in date and ending in date the amounts of the loans varied from dollar_figure to dollar_figure petitioner believed that his only recourse in the event of default would be to the atascadero property on date stephanie and david purchased a single-family residence in atascadero california for dollar_figure with stephanie acquiring an 80-percent interest and david a percent interest the residence had two bedrooms three bathrooms and was situated on acres of land stephanie and david financed the purchase of the atascadero property by obtaining a dollar_figure loan from the great western bank the great -- - western loan in exchange for a note secured_by a first deed_of_trust to the atascadero property the balance of the purchase_price was financed by the loans to stephanie and david from petitioner’s profit-sharing_plan david moved into the residence on the atascadero property shortly after the purchase and immediately began making improvements stephanie continued to work and live in hercules but traveled to atascadero on the weekends to be with david and to help him with the improvements when stephanie and david acquired the property stephanie intended to reside there full time when her financial situation improved at no time did stephanie become a full-time resident of the atascadero property the improvements made by stephanie and david included paving the driveway converting the existing carport to living space building a new carport bathroom jacuzzi and master bedroom with a full bath and adding two fireplaces david was paid dollar_figure per month out of the funds borrowed from petitioner and as expected made approximately percent of the improvements by all accounts the craftsmanship on the residence was well regarded the improvements were completed after approximately year and the property was listed for sale shortly thereafter in stephanie and david first listed the atascadero property for sale with a real_estate agent on date at an asking - price of dollar_figure the asking price remained dollar_figure for approximately months but failed to generate any offers stephanie and david reduced the price to dollar_figure in approximately date despite the reduction the atascadero property still failed to generate any offers stephanie and david’s real_estate agent attributed the lack of interest toa soft market and was of the opinion that a further reduction to dollar_figure would be necessary to generate any offers stephanie and david were unwilling to reduce the price further and took the property off the market in date with the hope that market conditions would improve on date stephanie and david consolidated the loans hereinafter the atascadero loan by executing a note secured_by second deed_of_trust in favor of petitioner’s profit-- sharing plan the note states that stephanie and david are individually jointly and severally liable for the outstanding balance of dollar_figure plus percent interest from date until paid compounded annually the note was due months after the date of the note date or upon the sale transfer conveyance or encumbering of the property the note recites that the holder may proceed against the makers independently the note is secured_by a second deed_of_trust and assignment of rents to the atascadero property - stephanie and david made unsuccessful attempts to sell the atascadero property at different times over the next years stephanie and david leased the property to tenants during some portions of the period that they owned the property david lived on the atascadero property during periods he and stephanie could not find tenants in stephanie and david ended their relationship at some point during or before stephanie sold her townhouse in hercules and built a home in oakland california in which she resided while stephanie lived in oakland her mother experienced health problems and moved in with her in respondent examined petitioner’s profit-sharing_plan and trust respondent determined that the loans to stephanie and johnathan and the atascadero loan to stephanie and david were prohibited_transactions under sec_4975 because they were made to disqualified persons as defined by sec_4975 respondent reguired stephanie and johnathan to correct the prohibited loans by returning the outstanding loan balances to the plan by date and that they each pay a 5-percent excise_tax and interest johnathan and stephanie repaid the outstanding balances of their loans by date with respect to the atascadero loan respondent offered to allow the transaction to be corrected in either of two ways - first the outstanding loan principal could be returned to the plan plus the interest the plan would have earned in all of and the first day of respondent determined that the interest should be percent the rate historically earned by the plan respondent calculated the outstanding principal plus interest on the atascadero loan to be dollar_figure respondent computed this figure by adding the principal of the atascadero loan dollar_figure to the dollar_figure outstanding balance of stephanie’s loan the interest on the outstanding amount as determined by respondent was dollar_figure the total amount required to be returned to the plan on date for correction was dollar_figure in the alternative respondent offered to allow petitioner to take an early deemed_distribution of stephanie and david's note on date and agree to pay a 10-percent additional tax for an early distribution prior to age under sec_72 respondent determined that the amount of the distribution should be dollar_figure which would have to be reported as income on petitioner’s federal_income_tax return the record does not indicate how respondent calculated the value of the note secured_by the second deed_of_trust in exchange for petitioner’s taking the deemed_distribution of the note and paying the sec_72 additional tax respondent agreed that petitioner would not be liable for any other taxes interest or penalties with respect -- - to the loan to stephanie and david stephanie would be required to pay a 5-percent excise_tax and interest totaling dollar_figure respondent informed petitioner that no closing_agreement would be executed if he accepted the terms of either offer according to the examining agent it was not the practice of respondent to use closing agreements to resolve profit-sharing_plan disputes except in cases of fraud and when a case is selected for review a closing_agreement would not be used to resolve the dispute with petitioner because it did not fall within either exception the dispute would be resolved when petitioner performed according to the terms of the agreement petitioner agreed to a deemed_distribution pursuant to the terms offered by respondent on date as the profit-- sharing plan’s fiduciary petitioner assigned stephanie and david’s note secured_by the second deed_of_trust to the atascadero property to himself as beneficiary of the plan petitioner wa sec_58 years old at the time of the distribution in the beginning of stephanie accepted a job in dallas texas stephanie lived in a rented apartment in texas for more than half of continued to make the mortgage payments on her home in oakland where her mother resided and made payments on the great western loan on the atascadero property the monthly payments on the great western loan were dollar_figure david did not make any payments on the great western loan on date petitioner’s accountant notified him the amount of the deemed_distribution was incorrect because stephanie had repaid the outstanding balance on her loans prior to date according to petitioner’s accountant the amount of the distribution should have been reduced by dollar_figure from dollar_figure to dollar_figure respondent agreed with this reduction by summer stephanie was experiencing financial difficulties from having to make monthly payments stephanie informed petitioner that she could no longer continue making payments on the great western loan and was going to default petitioner became concerned that he would lose his security_interest in the atascadero property if great western foreclosed on the first deed_of_trust petitioner’s fears were aggravated when he discovered a state tax_lien on the atascadero property when he asked stephanie about her other assets out of which his note could be satisfied stephanie told him she had nothing petitioner suggested to stephanie that she was morally obligated to sell the oakland home to satisfy his note during their conversations petitioner learned that stephanie was contemplating filing for bankruptcy protection petitioner consulted a bankruptcy lawyer who advised that any gain from a sale of the oakland home would be exempt from stephanie’s creditors petitioner also had conversations with david about the debt petitioner felt that david honestly wanted the loan to be paid but concluded that david was not in a position to make payments in date after consulting with a real_estate agent about the value of the atascadero property petitioner accepted a deed in lieu of foreclosure to the atascadero property from david and stephanie to avoid losing his security_interest the deed states that it is in full satisfaction of the obligations secured_by the first deed_of_trust in favor of great western the deed was executed by david on date and by stephanie on date the fair_market_value of the atascadero property was dollar_figure at the time the deed was executed the outstanding balances on the loans from great western and petitioner’s profit-sharing_plan were dollar_figure and dollar_figure respectively at the time the deed was conveyed to petitioner neither stephanie nor david had made any principal payments on the atascadero loan petitioner did not pursue a judgment in the california courts for the balance of the loan because he believed that california’s antideficiency statute section 580b of the california civil procedure code precluded any recovery petitioner made the monthly payments on the great western loan from date through date petitioner paid - - the earthgquake and homeowner’s insurance and the property taxes on the atascadero property in date on date petitioner sold the atascadero property to bryan dunnivan for dollar_figure mr dunnivan took the property subject_to the great western first deed_of_trust and gave petitioner a note for dollar_figure secured_by a deed_of_trust to the atascadero property on date stephanie sold her oakland home in stephanie also purchased a house in dallas texas which she sold in for a gain of dollar_figure stephanie earned dollar_figure and dollar_figure in and respectively on his federal_income_tax return petitioner reported the dollar_figure early distribution in gross_income and calculated a tax of dollar_figure for an early distribution under sec_72 petitioner claimed a dollar_figure short-term_capital_loss from the sale of the atascadero property petitioner calculated a dollar_figure basis in the property consisting of dollar_figure the amount owed him by stephanie and david when he took the deed in lieu of foreclosure plus dollar_figure the amount outstanding on the note held by great western petitioner acknowledges but does not explain the dollar_figure difference between the basis he claimed on his return dollar_figure and the sum of the two amounts he used to calculate the basis dollar_figure dollar_figure dollar_figure petitioner did not claim any deduction for a worthless_debt on his return in response to respondent’s denial of the - - capital_loss on the sale of the atascadero property claimed by petitioner in his return petitioner in his petition claimed a capital_loss deduction for the debt in the amount outstanding on the atascadero loan opinion the issues for decision are whether petitioner correctly calculated his basis in computing a loss on the sale of the atascadero property or in the alternative is entitled to a deduction under sec_166 for a worthless nonbusiness_debt respondent’s determination in the notice_of_deficiency is presumed correct and petitioner bears the burden of proving it 1s incorrect rule a 290_us_111 we hold that petitioner incorrectly calculated his basis in the atascadero property petitioner’s basis in the atascadero property was dollar_figure which entitles petitioner to a dollar_figure loss on the date sale of the property to bryan dunnivan for dollar_figure additionally we hold that petitioner is entitled to a dollar_figure deduction for a nonbusiness_bad_debt under sec_166 for ‘ sec_7491 which is effective for court proceedings that arise in connection with examinations commenced after date places the burden on the commissioner in certain circumstances however petitioner has not contended nor is there evidence that the examination of his return commenced after date or that sec_7491 applies petitioner’s basis in the atascadero property petitioner contends that his basis in the atascadero property for the purpose of computing his loss on its sale to bryan dunnivan was dollar_figure this is the sum of the outstanding balances of the two notes secured_by the property the dollar_figure note held by great western and the dollar_figure note received by petitioner as a distribution from his profit-sharing_plan petitioner is mistaken sec_1012 sets forth the fundamental proposition that the basis_of_property shall be the cost of such property it is well settled that the cost of property to a mortgagee who receives a voluntary conveyance on account of a debt is the property’s fair_market_value see 120_f2d_517 9th cir kohn v commissioner 16t c affd 197_f2d_480 2d cir sargent v commissioner tcmemo_1970_214 it is as if the debtor had sold the property to an outsider for cash and then used the cash to reduce the debt commissioner v spreckels supra any portion of the debt not satisfied by the conveyance may be deducted under sec_166 to the extent the taxpayer can prove worthlessness id kohn v commissioner supra the case at hand differs slightly from the cited cases because it involves a junior lienholder’s acquiring property - encumbered with a senior lien like the cited cases petitioner’s basis in the atascadero property is its fair_market_value but the existence of the great western mortgage requires additional explanation as to how we arrive at the fair_market_value basis in the case at hand petitioner’s recourse_debt owed him by stephanie and david on the atascadero loan was satisfied to the extent of dollar_figure the amount by which the property’s fair market value--dollar_figure--exceeded the great western note secured_by the first deed of trust---dollar_figure---and is a cost of the property to petitioner in addition petitioner took the property subject_to the great western note secured_by the first deed_of_trust which had an outstanding balance of dollar_figure on the date petitioner acquired the property a purchaser’s basis under sec_1012 includes genuine indebtedness to which the property is subject 544_f2d_1045 9th cir affg 64_tc_752 103_tc_501 the genuine nature of the great western loan is not in dispute petitioner respected the debt to which the property was subject and made payments on the great western loan to protect his interest in the atascadero property the outstanding balance on the great western loan---dollar_figure---is included in petitioner’s cost_basis - petitioner’s basis in the atascadero property is dollar_figure which is the fair_market_value as stipulated by the parties on the date he acquired the property and is also the sum of the extent to which his debt was satisfied--dollar_figure--and the balance of the great western loan to which the property was subject--- dollar_figure on date petitioner sold the atascadero property to bryan dunnivan for dollar_figure respondent has not argued that the date sale was not at arm’s length we hold that petitioner is allowed a dollar_figure short-term_capital_loss for on the sale of the property to mr dunnivan sec_166 deduction when a creditor receives property on account of a recourse_debt the debt is considered satisfied to the extent of the value of the property acquired commissioner v spreckels supra pincite the unpaid balance of the debt may be deducted under sec_166 if and to the extent that the taxpayer can establish its worthlessness id kohn v commissioner supra litzenberg v commissioner tcmemo_1988_482 shaheen v commissioner tcmemo_1982_445 sargent v commissioner supra see also sec_1_166-6 income_tax regs in the case at hand when petitioner accepted the deed in lieu of foreclosure the atascadero loan the balance of which was dollar_figure was satisfied to the extent of dollar_figure the amount - - stephanie would have received had she sold the property for cash subject_to the great western first deed_of_trust and paid the cash to petitioner as discussed below petitioner is entitled to treat the excess of the atascadero loan dollar_figure asa worthless nonbusiness_debt under sec_166 sec_166 allows a deduction for any debt that becomes worthless within the taxable_year sec_166 the parties agree that the atascadero loan was a nonbusiness_debt a nonbusiness_debt is any debt that is not created or acquired in connection with a trade_or_business of the taxpayer sec_166 a in the case of nonbusiness_debt the deduction is treated as a loss from the sale_or_exchange of a capital_asset held for not more than year sec_166 b taxpayers seeking to avail themselves of the so-called bad_debt deduction must prove the existence of a bona_fide debt as defined by sec_1_166-1 income_tax regs and that the debt became wholly worthless during the tax_year in which it was deducted sec_1_166-5 income_tax regs on reply brief respondent insinuates that the loan payments from petitioner’s profit-sharing_plan to stephanie and david were gifts rather than bona_fide debt this position is diametrically opposed to the characterization respondent has given the payments since throughout the course of the examination of the profit-sharing_plan and trust the settlement discussions regarding the prohibited_transactions and the trial and subsegquent briefs in the case at hand respondent has repeatedly referred to the funds advanced to stephanie and david as loans and debt respondent has clearly had ample opportunity to take the position that the funds were in reality gifts but waited until the final installment of the briefing schedule respondent cannot unbake the cake by springing this argument on petitioner and the court this late in the game for completeness we shall discuss whether the atascadero loan was bona_fide debt bona_fide debt is debt that arises from a debtor-creditor relationship based upon a legally valid and enforceable obligation to pay a fixed or determinable sum of money see sec_1_166-1 income_tax regs whether a debtor- creditor relationship exists depends on all the facts and circumstances and generally no one fact is determinative an essential question is whether there is a good-faith intent on the part of the recipient of the funds to make repayment and a good- faith intent of the person advancing the funds to enforce repayment in determining whether such intent exists we consider all the evidence and we evaluate whether there was a reasonable expectation of repayment in light of the economic realities at the time the funds were advanced see 54_tc_905 intrafamily transfers are subject_to close scrutiny and may - - be presumed to be gifts the presumption may be rebutted by an affirmative showing that at the time of the transaction there was a real expectation of repayment and a real intent to enforce the collection of the asserted debt see estate of van anda v commissioner t cc affd per curiam 192_f2d_391 2d cir some of the factors we consider when determining whether there is a debtor-creditor relationship with a reasonable expectation of repayment are whether there is a note or other evidence_of_indebtedness interest is charged there is a fixed schedule for repayment security or collateral is requested there is any written loan agreement a demand for repayment has been made the parties’ records reflect the transaction as a loan repayments have been made and the borrower was solvent at the time of the loan see hunt v commissioner tcmemo_1989_335 the case at hand presents enough of the above indicia to satisfy us that there was a debtor-creditor relationship the atascadero loan is evidenced by a note executed by stephanie and david in favor of petitioner the note was secured_by a second deed_of_trust to the atascadero property and interest was charged at a rate well above the applicable_federal_rate ’ see in date when stephanie and david received the first disbursement of funds the applicable_federal_rate was dollar_figure percent for short-term loans with an annual period of continued - sec_7872 in addition petitioner testified that he viewed the atascadero loan as an investment for his profit-sharing_plan stephanie testified that the funds were loans and that she had always intended to repay the amounts borrowed we found petitioner and stephanie to be credible forthright and believable in all respects the advances from petitioner’s profit-sharing_plan to stephanie and david were bona_fide debt we go on to examine whether the debt became worthless in the worthlessness requirement for nonbusiness debts is interpreted strictly the deduction is unavailable if evena modest fraction of the debt can be recovered 321_f2d_331 5th cir last vestige of value must have disappeared affg tcmemo_1962_40 clanton v commissioner tcmemo_1995_416 partial worthlessness is insufficient sec_1_166-5 income_tax regs this hard line approach is taken because the parties to nonbusiness debts are typically members of the same family the requirement of total worthlessness minimizes the opportunities for taxpayers to claim deductions for gifts to family members 87_f3d_197 7th cir to prove the worthlessness of a nonbusiness_debt a taxpayer must be able to point to some particular event or group of fact sec_2 continued compounding in date when the loans were consolidated the rate was dollar_figure percent see revrul_90_1 1990_1_cb_155 revrul_91_41 1991_2_cb_352 -- - that proves worthlessness coborn v commissioner tcmemo_1998_377 citing am offshore inc v commissioner 97_tc_579 affd 205_f3d_1345 8th cir petitioner must establish sufficient objective facts from which worthlessness could be determined 50_tc_813 affd per curiam aftr 2d ustc par 9th cir a debt is considered worthless when there are reasonable grounds for abandoning hope that the debt will be repaid the decision must be made in the exercise of sound business judgment 54_tc_239 legal action is not required to enforce payment where the surrounding facts and circumstances indicate that in all probability the action would not result in an enforceable judgment in favor of the lender sec_1_166-2 income_tax regs the determination by the trier of fact that a debt has become worthless requires an examination of all the facts and circumstances 326_us_287 14_tc_1282 petitioner contends he had two grounds for concluding the atascadero loan was worthless in first he argues that stephanie’s financial condition in had deteriorated to the point where he would have been unable to recover any of the outstanding balance from her second petitioner contends that - - section 580b of the california code of civil procedure section 580b prevented him from obtaining a deficiency judgment against either stephanie or david for the balance of the debt in effect rendering worthless the balance of the note respondent contends that petitioner either made a gift to stephanie and david when he did not take collection action or that he failed to prove the debt was worthless respondent emphasizes that stephanie earned dollar_figure and dollar_figure in and respectively and sold houses in both of those years respondent also disputes the application of section 580b petitioner’s decision to take a deed in lieu of foreclosure to the atascadero property and conclude that the outstanding balance of the atascadero loan was worthless in under sec_166 reflected an exercise of sound business judgment petitioner’s inguiries into the ways in which stephanie might satisfy the debt refute respondent’s argument that petitioner made gifts to stephanie and david and support the conclusion that the debt was worthless in stephanie was in dire economic straits from having to service both the great western loan and the loan on her home in oakland as well as pay rent on an apartment in texas stephanie informed petitioner that she had to keep her apartment in texas where she lived and worked and that she was unwilling to evict her mother to sell -- - the oakland home her only option was to cease making payments on the great western loan great western would then have foreclosed on its first deed_of_trust which would have resulted in petitioner’s second deed_of_trust being forfeited to the senior lienholder nevertheless petitioner inquired into the value of stephanie’s home in oakland with the view to convincing her to sell the home and use the proceeds to satisfy her debt to petitioner however stephanie’s financial condition had deteriorated to the point where she was contemplating filing for bankruptcy a bankruptcy attorney advised petitioner that the gain from any sale of the oakland home would be exempt from creditors after his discussions with stephanie in which she informed him that she had nothing petitioner concluded that the only asset out of which she could satisfy her debt was the atascadero property we are unmoved by respondent’s argument that stephanie’s income in would have enabled her to make payments to wn petitioner a taxpayer is not required to wait until some turn of the wheel of fortune may bring the debtor into affluence ’ 54_tc_239 quoting minneapolis st paul sault ste marie r r co v united_states ct_cl our concern is whether petitioner exercised sound business judgment when he concluded the debt was worthless in petitioner has established that - - in he did not believe stephanie would be able to make payments on his debt and that it was worthless petitioner also had conversations with david about the debt petitioner testified credibly that he believed that even though david was honest and wanted the debt paid he did not have the means to make payments petitioner also consulted a real_estate broker concerning the value of the atascadero property petitioner took a deed in lieu of foreclosure to protect his security_interest and to salvage part of the debt he was owed in addition to stephanie’s and david’s inability to pay petitioner’s decision that the debt was worthless was based on section 580b of the california code of civil procedure petitioner believed that section 580b barred him from pursuing an action to recover the outstanding balance from either stephanie or david section 580b provides that no deficiency judgment may be obtained-- after a sale of real_property for failure of the purchaser to complete his contract of sale or under a deed_of_trust or mortgage given to the vendor to secure payment of the balance of the purchase_price of that real_property or under a deed_of_trust or mortgage on a dwelling for not more than four families given to a lender to secure spetitioner did not claim a bad_debt deduction on his return even though he believed the debt was worthless in petitioner was under the mistaken impression that the proper tax treatment of the worthless_debt was to account for it as part of his basis in the atascadero property petitioner’s misunderstanding of the proper tax treatment does not alter our conclusion that he reasonably believed the debt was worthless in - - repayment of a loan which was in fact used to pay all or part of the purchase_price of that dwelling occupied entirely or in part by the purchaser cal civ proc code sec 580b west while both petitioner and respondent devoted substantial space in their briefs attempting to persuade the court to adopt their respective views of the proper construction of section 580b we need not resolve this guestion in the light of stephanie’s and david’s inability to pay we view petitioner’s conclusion that the unsatisfied portion of the atascadero loan was worthless as an exercise of sound business judgment to give effect to the foregoing conclusions decision will be entered under rule although the application of cal civ proc code sec 580b west to petitioner’s loan is not clear the policy behind the statute and its liberal application by the california courts roseleaf corp v chierighino p 2d cal purpose of sec 580b is to place the risk of inadequate security on the lender bmp prop dev v melvin cal app 3d purchase money includes funds used to satisfy the purchase_price and funds used for other purposes that are an integral part of the consummation of the transaction prunty v bank of am cal app 3d courts have accorded sec 580b a reading that often goes beyond the bounds of the statutory language suggest that petitioner’s decision to avoid the financial and time costs of risky litigation was reasonable
